Citation Nr: 0639939	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1975.  

This case initially came before the Board of Veteran's 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which found that new 
and material evidence has not been submitted to reopen his 
claim for service connection for a congenital deformity at L5 
with low back pain.  

In a March 2006 decision, the Board reopened and remanded the 
case for additional medical development.  All requested 
development has been accomplished, and the case is once again 
before the Board for review. 

As will be discussed below, the Board finds that service 
connection is not warranted for a congenital deformity of the 
L5 vertebra.  However, service connection has been 
established for a lumbosacral strain.  Therefore, the issue 
has been recharacterized as entitlement to service connection 
for a lumbosacral strain. 


FINDINGS OF FACT

1.  The veteran's deformity of the L5 vertebra is a 
congenital defect, which clearly and unmistakably existed 
prior to service, was not aggravated in service, and has not 
been subject to a superimposed injury or disease in service.

3.  The veteran developed a lumbosacral strain in service. 


CONCLUSION OF LAW

A back disorder involving a lumbosacral strain, but no other, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 1153 (West Supp. 2005); 38 C.F.R.  §§ 3.303, 3.304, 
3.306 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

It is important to note that congenital or developmental 
defects are not "diseases or injuries" within the meaning 
of applicable statutes and regulations.  38 C.F.R.         § 
3.303(c).  Where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted.  VAOPGCPREC 82- 90 (July 
18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985).  

The VA General Counsel explained there is a distinction under 
the law between a congenital or developmental "disease" and 
a congenital "defect" for service connection purposes in 
that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, because of 38 
C.F.R. § 3.303(c), is not service connectable in its own 
right, though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.  VAOPGCPREC 82-90.

In this case, the presumption of soundness applies because 
the veteran's enlistment examination in August 1974 makes no 
reference to back problems.  In particular, the veteran 
specifically denied recurrent back pain and a clinical 
examination of the spine was normal.  Accordingly, the Board 
must presume that the veteran was in sound condition at the 
time he entered service in September 1974.

For the reasons set forth below, however, the Board finds 
that the presumption of soundness has been rebutted, as clear 
and unmistakable evidence shows that the veteran's back 
disability, identified on X-ray examination as an abnormally 
shaped and malrotated L5 vertebra, is a congenital defect 
that clearly and unmistakably existed prior to service, and 
which has never been subject to a superimposed injury in 
service. 

The veteran's service medical records establish that his 
deformity of the L5 vertebra is a congenital defect that 
clearly and unmistakably existed prior to service.  Entries 
show that he was seen on several occasions for low back pain, 
which was initially diagnosed as a low back strain, probable 
lumbar inflammation, and possible psychological back pain.  
As a result, a Medical Board examination was performed in 
July 1975 to determine the cause of his low back pain.  X-
rays at that time revealed that "the L5 vertebra appeared to 
be abnormally shaped and slightly malrotated as compared with 
the remainder of the vertebra of the lumbar spine"; 
questionable spina bifida occulta at the S1 level was also 
noted.  As a result, the Medical Board recommended that the 
veteran be discharged due to a congenital abnormality of L5.  
The Medical Board also concluded that his congenital defect 
preexisted service and was not aggravated by service.  

In short, the veteran's service medical records provide 
highly probative evidence that the veteran's deformity of the 
L5 vertebra is a congenital defect that clearly and 
unmistakable existed prior to service.  In addition, these 
records also provide highly probative evidence that this 
defect was not subject to a superimposed injury.  Again, the 
Board places significant probative value on the Medical Board 
report, which indicates that the veteran's congenital defect 
involving an abnormality at the L5 vertebra was not 
aggravated by service.  

In addition to the service medical records, evidence 
developed after service also provides highly probative 
evidence against a finding that his congenital defect of the 
L5 vertebra was aggravated in service or subject to a 
superimposed injury.  In this regard, an April 2006 VA 
examination report includes a medical opinion, based on a 
review of the claims file, that the veteran's recently 
diagnosed degenerative disk disease with right lower 
extremity radiation or radiculopathy cannot be related to 
service without resort to speculation.  In other words, the 
examiner found no evidence of any inservice aggravation or 
superimposed injury concerning the veteran's congenital 
defect.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
service connection may not be based on resort to speculation 
or remote possibility).  

The Board also reviewed VA outpatient treatment records dated 
from 2001 to 2006, none of which indicates that the veteran's 
congenital defect of the L5 vertebra was aggravated in 
service or subject to a superimposed injury.  

The Board also reviewed two letters from a Dr. A.B., who had 
been treating the veteran at a VA Medical Center for chronic 
low back pain.  In a September 1992 letter, Dr. A.B. stated 
that "it is likely that this [veteran's] current disability 
could have been caused by incidents in the service."  In a 
January 2003 letter, Dr. A.B. stated that, "based on his 
history it is as likely as not that his low back pain could 
have been aggravated by his active military service."  

The problem with this opinion in twofold.  First, the phrase 
"could have" constitutes mere speculation as to the 
etiology of the veteran's low back pain.  See Stegman v. 
Derwinski and Obert, both supra.  Second, Dr. A.B. does not 
clarify whether he is referring to the veteran's congenital 
defect at the L5 vertebra as opposed to his lumbosacral 
strain, the later of which is deemed service connection by 
virtue of this decision. 

In short, the preponderance of the evidence is clearly and 
unmistakably against a finding that that the veteran's 
preexisting congenital defect involving the L5 vertebra was 
aggravated by service or subject to a superimposed disease.  
Both the service and post-service medical records provide 
highly probative evidence against this aspect of the 
veteran's claim.  

Notwithstanding the above, the evidence supports the 
conclusion that the veteran currently has a lumbosacral 
strain as a result of service.  Therefore, service connection 
for a lumbosacral strain is warranted.  In this regard, the 
veteran's service medical records show treatment for low back 
pain on several occasions.  Of particular relevance, an 
October 1974 hospitalization report lists a diagnosis of low 
back strain.  Although the Medical Board report focused on 
the veteran's congenital defect of the L5 vertebra, at no 
time did it rule out the possibility that the veteran had a 
separate disability involving a lumbosacral strain.  More 
importantly, the April 2006 VA examination report includes a 
medical opinion that the veteran currently has a lumbar 
strain as a result of service.  The Board finds this opinion 
to be highly probative evidence in support of the veteran's 
claim for service connection for a lumbosacral strain, as it 
was based on a review of the claims file.  Accordingly, 
service connection is warranted for a lumbosacral strain.

In reaching this decision, the Board emphasizes that a 
lumbosacral strain is the only back disorder for which 
service connection has been established.  In other words, 
there is no basis to grant service connection for the 
veteran's other back disorders involving a congenital defect 
of the L5 vertebra or degenerative disk disease.

The Board places significant probative value on the April 
2006 VA examination report in which the examiner concluded 
that the veteran's lumbar strain was likely related to 
service, but that his more recently diagnosed degenerative 
disk disease cannot be related to service without resort to 
speculation.  This opinion provides highly probative evidence 
against a finding that the veteran's congenital defect of the 
L5 vertebra was aggravated by service or subject to a 
superimposed injury.  Thus, service connection for a 
congenital defect of the L5 vertebra is not warranted.

The limited nature and extent of the service connected 
lumbosacral strain associated with service from September 
1974 to July 1975 is not before the Board at this time.

In conclusion, the Board finds that service connection for a 
lumbosacral strain is warranted.  In light of the favorable 
outcome, there is no need to discuss whether VA has satisfied 
its duties pursuant to the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. § 5100 et seq.  In other words, the Board 
finds that no further notification or assistance would be 
helpful, and deciding the appeal at this time is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

ORDER

Service connection for a lumbosacral strain, standing alone, 
is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


